Citation Nr: 0015897	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  90-49 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of trauma 
to the right ring finger.

2.  Entitlement to service connection for refractive error.

3.  Entitlement to service connection for otitis externa.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for cataracts.

7.  Entitlement to service connection for lymphocytosis, 
including as secondary to the service-connected hemorrhoid 
disorder.

8.  Entitlement to service connection for leukopenia, 
including as secondary to the service-connected hemorrhoid 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a disorder of the lumbar spine.

10.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for deviated nasal septum.

11.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for duodenal ulcer disease.

12.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of hepatitis.

13.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for athlete's foot.

14.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions by the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Albuquerque, New Mexico (hereinafter RO).  

In a June 1990 rating decision, the RO denied an increase in 
the noncompensable evaluation assigned for hemorrhoids and 
rendered decisions adverse to the veteran on service 
connection claims.  The Board remanded the case for 
development in May 1991.  In an August 1991 rating decision 
the RO granted a 10 percent disability evaluation for 
hemorrhoids.

Thereafter, the Board remanded the case to the RO in November 
1992, on the recommendation of an attorney whose relationship 
with the Board has been terminated and who was in 1995 
convicted of charges associated with tampering with veteran's 
claims folders.  The basis for the remand was that, 
purportedly, records which the RO considered previously 
concerning the veteran's claim for service connection for a 
deviated nasal septum were missing from the claims folder. 
The RO continued to deny the veteran's deviated nasal septum 
claim in a rating decision of June 1993.  The Board again 
remanded the case to the RO in February 1994.  This time, 
purportedly, all of the veteran's service medical records had 
become disassociated from the veteran's claims.

In March 1995, the veteran was informed that upon review of 
his file, it appeared as though his case may have been 
tampered with by an attorney who had handled his case.  In 
this regard, the Board remanded the veteran's case in April 
1996, noting that at the time of the purported tampering, all 
of the veteran's service medical records had become 
disassociated with the veteran's claims file.  Attempts were 
made by the RO to secure additional or duplicate service 
medical records; however, it was noted that alternate methods 
to obtain these records were futile.  The Board therefore, 
remanded the case to the RO to develop additional evidence 
under a heightened duty to assist the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In response to the April 1996 remand, the RO accomplished the 
development as requested.  In the supplemental statement of 
the case issued in December 1997, the RO noted that the 
service medical records were missing from the claims files.  
The veteran's appeal was returned to the Board.  The 
veteran's original service medical records are now associated 
with the claims file.

In June 1998, the Board remanded this case to the RO to 
inform the veteran that he had the opportunity to submit any 
additional evidence and arguments in support of his claims 
and to readjudicate the issues in appellate status based on a 
review of the entire record, to include the recently located 
service medical records.


FINDINGS OF FACT

1.  In a March 1978 rating decision, the RO denied service 
connection for a disorder of the lumbar spine, deviated nasal 
septum, duodenal ulcer disease, residuals of hepatitis, and 
athlete's foot.  The veteran was notified of this decision 
and of his appellate rights.  The veteran did not appeal that 
determination.

2.  In a January 1989 rating decision, the RO denied service 
connection for deviated nasal septum, duodenal ulcer disease, 
and residuals of hepatitis.  The RO determined that new and 
material evidence had not been submitted to reopen his 
claims.  The veteran was notified of the decision and of his 
appellate rights.  The veteran did not appeal that 
determination.

3.  The additional evidence received after the March 1978 RO 
decision, which denied service connection for a disorder of 
the lumbar spine, by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent medical evidence linking the 
veteran's current disorder of the lumbar spine to service.

5.  The additional evidence received after the January 1989 
rating decision does not contain information which is 
relevant and probative to the issue of entitlement to service 
connection for deviated nasal septum, and by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The additional evidence received since the January 1989 
RO decision, which denied service connection for duodenal 
ulcer disease, by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  Duodenal ulcer disease is of service origin.

8.  The additional evidence received after the January 1989 
RO decision, which denied service connection for residuals of 
hepatitis, by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

9.  The hepatitis is of service origin.

10.  The additional evidence received after the March 1978 RO 
decision contains information which is relevant and probative 
to the issue of entitlement to service connection for 
athlete's foot, and by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

11.  The athlete's foot is of service origin.

12.  Refractive error is not a disability for which 
compensation benefits are appropriately granted.

13.  There is no competent medical evidence establishing the 
current presence of disability of the right ring finger.

14.  There is no competent medical evidence establishing the 
current presence of lymphocytosis, and leukopenia.

15.  There is no competent medical evidence establishing the 
current presence of otitis externa. 

16.  There is no competent medical evidence establishing a 
relationship between the sinusitis and his military service.  

17.  There is no competent medical evidence establishing the 
current presence of conjunctivitis. 

18.  There is no competent medical evidence establishing the 
current presence of cataracts.

19.  The hemorrhoids are manifested by complaints of bleeding 
and are recurrent.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1978 RO decision is 
new and material, and the veteran's claim for service 
connection for a disorder of the lumbar spine is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

2.  The claim for entitlement to service connection for a 
disorder of the lumbar spine is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The January 1989 RO decision, which denied service 
connection for deviated nasal septum, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4.  The evidence received since the January 1989 RO decision 
is not and new and material, and the veteran's claim for 
service connection for deviated nasal septum is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

5.  The evidence received since the January 1989 RO decision 
is new and material, and the veteran's claim for service 
connection for duodenal ulcer disease is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

6.  Duodenal ulcer disease was incurred in active service.  
38 U.S.C.A. §§ , 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

7.  The evidence received since the January 1989 RO decision 
is new and material, and the veteran's claim for service 
connection for hepatitis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

8.  The hepatitis was incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

9.  The evidence received since the March 1978 RO decision is 
new and material and the veteran's claim for service 
connection for athlete's foot is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

10.  Athlete's foot was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

11.  The claim for entitlement to service connection for 
refractive error lacks legal merit.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(c) (1999).

12.  The claims for entitlement to service connection for 
residuals of trauma to ring finger, otitis externa, 
sinusitis, conjunctivitis, cataracts, lymphocytosis, 
including as secondary to the service-connected hemorrhoid 
disorder, and leukopenia, including as secondary to the 
service-connected hemorrhoid disorder, are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

13.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.38  U.S.C.A. § 1155, 5107 (West 
19991); 38 C.F.R. §  Part 4. Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may be granted for chronic diseases, i. e. 
arthritis or peptic ulcers (gastric or duodenal), if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1994); 
Allen v. Brown, 7 Vet.App. 439 (1995).

Congenital or developmental defects are not diseases within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303 (c) (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).


I.  New and Material, Lumbar Spine

The evidence of record at the time of the March 1978 RO 
determination, which denied service connection for a back 
disability, may be briefly described.  The service medical 
records show treatment on several occasions for back 
complaints variously diagnosed as lumbosacral muscle strain.  
The report of a VA general medical examination dated in 
February 1978 was of record, which did not disclose any 
disorder of the lumbar spine, or underlying basis for such a 
claim.

In March 1978, the RO denied service connection for a 
disorder of the lumbar spine on the basis that the claimed 
disability was not shown, and therefore, service connection 
for that disorder was not warranted.  It was noted that the 
service medical records did not show any evidence of a 
chronic back disability; and that according to the report of 
a VA general medical examination performed in February 1978, 
there was no evidence of limitation of motion of the lumbar 
spine and X-rays of the lumbar spine were indicated to have 
been normal, except for sacralization of L5 vertebral body.  
The veteran was notified of that decision and of his 
appellate rights in April 1978.  The veteran did not appeal 
that determination and it became final.  38 U.S.C.A. § 7105 
(West 1991).  

However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Since then, additional VA and private medical records, dating 
from 1983 to 1996 have been submitted into the record.  The 
post service VA and private medical records indicate the 
presence of chronic low back disorder.  The Board observes 
that this evidence is new to the record, and, in view of the 
less stringent standard for materiality set forth in Hodge, 
the Board finds that this new evidence bears directly and 
substantially on the question of whether service connection 
may be granted for a disorder of the lumbar spine.  
Accordingly, the veteran's claim for service connection for a 
disorder of the lumbar spine is reopened.

In Elkins v. West, 12 Vet. App. 209, 213 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  

The service medical records reveal that, at that the time of 
examination for entrance into active service in December 
1954, the clinical evaluation of the spine and 
musculoskeletal system was indicated to have been normal.  
The veteran reported that he did not have any prior history 
of bone, joint or other deformity.  In January 1962, the 
veteran was seen for complaints of back pain, which caused 
soreness on walking.  The examiner referred the veteran to 
the orthopedic clinic.  A service medical record dated in 
February 1962 included a diagnosis of lumbosacral muscle 
strain.  Later that same month, the veteran was seen in the 
orthopedic clinic and the examiner concluded that the 
veteran's back was asymptomatic.  He was seen in November 
1966 for a slight muscle pain in the back and in December 
1967 for backache.  In August 1969, he was treated at the 
dispensary for backache.  The impression was myositis.  

The veteran was hospitalized in October 1971 for several 
complaints, including back pains.  The history indicated that 
the back pains appeared to be sporadic mid-low back pain with 
paravertebral spasms without radiculopathy.  There was doubt 
whether these were significant pains.  He was seen in October 
1974 for several complaints, including back pain.  The report 
of the veteran's retirement medical examination conducted in 
May 1977 shows that the clinical evaluation of the spine and 
musculoskeletal system was indicated to have been normal.  
The veteran reported a medical history of having or having 
had recurrent back pain.  The examiner noted that the 
veteran's significant or interval history of back problems 
referred to 2 episodes diagnosed as muscular spasm, which 
were treated with bed rest and medications.

The veteran underwent a VA general medical examination in 
February 1978.  At that time, the veteran reported a history 
of back problems with hospitalization approximately 15 years 
previously and that he was medicated for approximately 2 
months.  On examination, the veteran had full range of motion 
of all joints.  X-rays of the lumbar spine showed a normal 
lordotic curvature, which was maintained.  The lumbar 
vertebral body heights and disc spaces were satisfactorily 
maintained.  The L5 vertebral body showed partial asymmetric 
sacralization with a pseudoarthrosis formation on the left.  
There was no evidence of fracture or dislocation.  The 
diagnoses included no back problems found.

A July 1983 statement from a private physician is to the 
effect that the physician treated the veteran at an emergency 
room in September 1982 for injuries sustained in an 
automobile accident.  No reference was made to the low back.  

An August 1983 medical report from M. Palafox, M.D., is to 
the effect that the Dr. Palafox examined the veteran for 
injuries to the back and legs which occurred during an 
automobile accident in September 1982.  X-rays of the lumbar 
spine revealed transitional lumbosacral joint.  The diagnosis 
was post traumatic cervical, thoracic and lumbar 
spondylogenic (discogenic) pain syndrome.

Private thermograms of the lumbar spine dated in August 1983 
were indicated to have been slightly abnormal commensurate 
with autonomic nerve irritation neuropathy.

A February 1984 statement from Dr. Palafox, M.D. is to the 
effect that the veteran's complaints included low back pain.  
X-rays of the lumbar spine did not reveal any evidence of 
bone or joint pathology.  The diagnosis was post traumatic 
cervical, thoracic and lumbar spondylogenic (discogenic) pain 
syndrome.

Military X-rays dated in September 1989 did not show any 
evidence of interval change.  On oblique view, there was 
facet arthropathy at L4-5 and L5-S1.  It was noted that a 
magnetic resonance imaging scan (MRI) was recommended due to 
repeated studies of the lumbar spine over the last six month.  
It was also noted that the veteran had chronic low back pain 
with a history of trauma of approximately 10 years previously 
when the veteran fell.

Subsequently the veteran received intermittent treatment at 
VA and military facilities for various disorders, including 
low back complaints.  A summary of hospitalization from a 
military facility dated in December 1989 included a diagnosis 
of chronic low back pain status post vehicle accident (1987).  
March 1990 x-rays of the lumbar spine were interpreted as 
normal.

During a July 1991 compensation examination conducted to 
evaluate the hemorrhoids, the veteran reported low back pain 
and that his back sometimes gave out with radiation into the 
left leg.

A VA orthopedic examination was conducted in December 1996.  
At that time, the veteran stated that he has had episodic 
back aches for many years, but could not recall the date of 
onset.  On examination, there was no evidence of any 
deformities or lesions.  The muscles were of normal tone and 
there was no evidence of any muscle spasm.  Range of motion 
of the back was from 25 degrees extension to full flexion 
(fingertips to toes), with 32 degrees rotation to the right 
and to the left, and 34 degrees lateral bend to the right and 
to the left.  It was noted that the veteran does not wear a 
spinal orthosis.  X-rays of the lumbar spine revealed 
transitional vertebral body at L1 or T12, pseudo arthrosis of 
L5 with S1 on the left, mild spondylosis deformans, and mild 
disc space narrowing at L5-S1. 

The diagnosis was transitional lumbosacral vertebra, which 
was a congenital deformity which develops during the second 
month of fetal development.

To summarize, the service medical records show that the 
veteran was treated on several occasions for low back pain.  
At the time of the retirement examination he veteran gave a 
history of recurrent back pain.  However, the examination 
showed no abnormality of the low back.  

A VA examination in February 1978 included a diagnosis of no 
back problems found.  The x-rays showed a partial asymmetric 
sacralization with a pseudoarthrosis formation on the left.  
However, the VA examiner in December 1996 indicated that this 
abnormality was transitional lumbosacral vertebra, which was 
a congenital disorder.  Congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation. 38 C.F.R. § 3.303(c) (1999).

The first postservice clinical evidence of treatment for a 
low back disorder was in early 1983, when the veteran was 
treated by a private physician for low back pain following a 
1982 automobile accident.  This is several years after 
service.

The veteran has not submitted any competent medical evidence 
nor is there any competent evidence on file which shows that 
he has a current acquired low back disorder which can 
reasonably be related to the veteran's period of active 
service or that he experienced any superimposed injury to the 
L5-S1 which resulted in a chronic acquired low back disorder.  

Consequently, in the absence of any competent evidence 
linking a current disability to service, the claim is not 
well grounded and must be denied.  The veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if obtained, might make the claim 
well grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

II.  New and Material, Deviated Nasal Septum

In a January 1989 rating action the RO denied service 
connection for a deviated nasal septum.

The evidence of record at the time of the January 1989 rating 
decision may be briefly summarized.  The service medical 
records show that the December 1954 entrance examination 
clinically evaluated the nose as normal.  The veteran was 
seen at the dispensary on several occasions for upper 
respiratory complaints.  A service medical record dated in 
June 1958 includes a diagnostic impression of deviated nasal 
septum.  

In a service hospitalization record dated in March 1970, it 
was noted that the veteran had a deviated nasal septum to the 
left and a depressed nasal tip on examination.  The veteran 
underwent a septoplasty.  The veteran's postoperative course 
was complicated by postoperative fever.  The nasal packing 
was removed when the fever was noted and the fever responded 
to antibiotic therapy.  The diagnosis was deviated nasal 
septum.  The veteran was discharged on antibiotic therapy.  
The report of the veteran's separation medical examination 
conducted in May 1977 showed that the clinical evaluation of 
the nose was indicated to have been normal.  The veteran 
reported a medical history of ear, nose and throat trouble.  
The examiner noted that the veteran's significant or interval 
history of ear, nose, and throat trouble referred to deviated 
septum, surgical repaired in March 1970, second infection 
after surgery, treated.  

The veteran underwent a VA general medical examination in 
February 1978.  On examination, the veteran's nose was 
indicated to have been within normal limits with the 
exception of a submucous resection of approximately 7 years 
previously.  The assessment was deviated septum resection by 
surgery in 1970.

In March 1978, the RO denied service connection for deviated 
nasal septum.  At that time, the RO determined that deviated 
nasal septum was not incurred in or aggravated by service.  
The RO noted that the veteran had surgery in March 1970 and 
that there was no evidence of trauma causing the deviated 
nasal septum.  The veteran was notified of that decision and 
of his appellate rights in April 1978.  He did not appeal 
that determination.  Accordingly, the March 1978 decision is 
final.  38 U.S.C.A. § 7105.

Subsequently received were private and military records 
covering a period from 1983 to February 1988 which reflect no 
pertinent abnormality.

In January 1989, the RO denied service connection for 
deviated nasal septum.  At that time, the RO determined that 
new and material evidence sufficient to reopen the claim had 
not been received since the final March 1978 rating action.  
In effect, there was no competent medical evidence of a 
deviated nasal septum or residuals thereof.  The veteran was 
notified of that decision and of his appellate rights in 
February 1989.  He did not appeal that determination.  
Accordingly, the January 1989 decision by the RO is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App 
406, 409 (1998).

The evidence added to the record since the time of the 
adverse RO decision of January 1989 includes VA and military 
medical records dating from 1989 to 1996.

An examination for VA purposes was conducted in May 1993.  At 
that time the veteran reported complaints of difficulty 
breathing through the nose for a long period of time and that 
he felt that he might have a septal deflection.  He brought a 
sinus x-ray to the examination.  On examination the nose was 
reported as essentially normal except for except for swelling 
of the nasal mucous membrane that was compatible with 
environmental factors.  The diagnoses were irritative 
rhinitis and no evidence of deviated nasal septum.

An examination for VA purposes was conducted in December 
1996.  At that time, the veteran stated that he had a 
septoplasty approximately more than 20 years previously while 
in the U.S. military. 

On examination, the external nose appeared normal.  The nasal 
dorsum was essentially in the midline.  There was no cosmetic 
deformity to the external nose.  The nasal vestibule appeared 
normal.  The nasal septum was essentially in the midline.  A 
nasal endoscopy examination was performed and this revealed 
that the inferior meatus as well as the inferior turbinates 
were normal.  The middle meatus and the middle turbinate were 
normal.  There were no infranasal masses or polyps.  The 
examination was identical bilaterally.  The nasopharyngoscope 
was advanced to the nasopharynx.  The nasopharynx was normal.  
There was no evidence of infection or tumors.  The diagnosis 
was normal head and neck examination.  The examiner concluded 
that there was no evidence of residual sequela from his 
septoplasty of either from a functional or cosmetic aspect.

To summarize, the evidence shows that the veteran underwent a 
septoplasty in 1970, for a deviated nasal septum first 
reported in 1958.  However, these facts, in and of 
themselves, are insufficient to establish service connection.  
The evidence must also show that there is a current residual 
disability resulting from the deviated nasal septum and/or 
the surgery.  In this regard, the VA examinations conducted 
in May 1993 and December 1996 showed no evidence of any 
disability involving the nasal septum.  Accordingly, the 
Board finds that the evidence received since the January 1989 
rating action is not new and material evidence sufficient to 
reopen the claim.  38 U.S.C.A. § 5107.

III.  New and Material, Duodenal Ulcer Disease

The evidence of record at the time of the January 1989 
decision by the RO is briefly summarized.  The service 
medical records reveal that the veteran was hospitalized for 
a complete evaluation for complaints of hematemesis, melena, 
back pains, hematuria and hemorrhoids in October 1971.  At 
that time, the veteran noted over the last eight months and 
especially after drinking several episodes of hematemesis of 
bright red blood with coffee ground material.  He stated that 
his stomach for the previous two months had been fairly 
irritable and crampy and his tolerance of fatty and spicy 
foods has been decreased.  There is no history of weight 
loss.  The diagnoses included active duodenal ulcer.  

A service medical record dated in October 1971 includes a 
diagnosis of duodenal ulcer with anal fissure.  In service 
medical record dated in November 1971, it was noted that the 
veteran needed to refill his medication for a bleeding ulcer.  
An uppergastrointestinal series dated in February 1972 showed 
a minimal deformed duodenal ulcer bulb with irregular folds.  
There was no evidence of a definite ulcer crater, mass or 
hiatal hernia.  The examiner noted a history an ulcer in 
1971, for which he was hospitalized and treated with 
medications.

The veteran underwent a VA general medical examination in 
February 1978.  At that time, the veteran reported a history 
of bleeding stomach ulcer proven by an upper gastrointestinal 
series in 1969.  The veteran stated that he was hospitalized 
and put on medication at that time.  He mentioned that he 
stays controlled by Mylanta when he has gas in his stomach.  
An upper gastrointestinal series showed duodenitis with 
moderate pyloric spasm.  There was no evidence of any ulcers.  
The diagnosis included that peptic ulcer disease was not 
found.

In March 1978, the RO denied service connection for duodenal 
ulcer disease.  At that time, the RO determined that duodenal 
ulcer was recorded in service, but not found on the recent VA 
examination.  The RO noted that the service medical records 
showed that the veteran had a duodenal ulcer in 1971 and 
subsequently in other service medical records.  The recent VA 
examination did not show any evidence duodenal ulcer.  The 
veteran was notified of that decision and of his appellate 
rights in April 1978.  He did not appeal that determination.  
Accordingly, the March 1978 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Subsequently received were private medical records dated from 
1983 to 1988.

A medical statement from a private physician, dated in July 
1983 noted that the veteran underwent a complete 
gastrointestinal work-up, including gastroscopy, barium 
enema, upper gastrointestinal series, oral cholecystogram, 
all of which were within normal limits, at the Holloman Air 
Force hospital in September 1982.

In January 1989, the RO denied service connection for 
duodenal ulcer disease.  At that time, the RO determined that 
new and material evidence sufficient to reopen the claim had 
not been received since the final March 1978 rating action.  
In effect, there was no competent medical evidence of 
duodenal ulcer.  The veteran was notified of that decision 
and of his appellate rights in February 1989.  He did not 
appeal that determination.  Accordingly, the January 1989 
decision by the RO is final.  38 U.S.C.A. § 7105 (West 1991).

The evidence received subsequent to the January 1989 rating 
decision included multiple statements from the veteran's 
accredited representative dated from June 1989 to April 1990.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge, supra.

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  See LeShore, supra.

The evidence added to the record since the time of the 
adverse RO decision of January 1989 essentially consists of 
VA and military medical records and reports dating from 1989 
to 1996.

A VA gastrointestinal examination was conducted in December 
1996.  At that time, the veteran reported a history of peptic 
ulcer disease in 1971 when he was hospitalized for 
hematemesis and leg cramps.  He stated that he underwent an 
upper gastrointestinal series, which demonstrated an active 
duodenal ulcer.  He said that he was discharged on Mylanta 
after being hospitalized for approximately three weeks, and 
since then, he has been asymptomatic.  He mentioned that he 
experiences heartburn occasionally when eating spicy foods.  
The diagnosis was a history of peptic ulcer disease.  The 
examiner noted that the veteran had a history of peptic ulcer 
disease, which was diagnosed in 1971 by an upper 
gastrointestinal series.  The examiner also noted that, 
although the veteran was asymptomatic, it did not entirely 
rule out the possibility that he might not still be having 
ulcer disease.  The examiner recommended an upper 
gastrointestinal series and serology tests.

The Board finds that the evidence added to the record since 
the January 1989 rating decision, which denied service 
connection for duodenal ulcer disease presents information 
which was not of record in June 1990, and which bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The December 1996 VA gastrointestinal examination showed that 
the veteran was experiencing occasional heartburn with spicy 
food and the examiner indicated that it was possible he still 
may be experiencing duodenal ulcer disease.  The Board finds 
that the additional evidence is new and material and his 
claim is reopened. 

In accordance with the Elkins case, the next aspect of the 
case to be determined is whether the claim is well grounded.  
In this regard, the service medical records show that the 
veteran was hospitalized in October 1971 during which time an 
active duodenal ulcer was diagnosed.  A duodenal ulcer is a 
chronic disease.  Accordingly, the Board finds that his claim 
is plausible and, thus, well grounded.

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that the relevant evidence is of record 
and the statutory duty to assist has been met.  

The service medical records show that the veteran was 
hospitalized for an active duodenal ulcer in 1971.  The 
December 1996 VA gastrointestinal examination revealed that 
the veteran had a diagnosis of a history of peptic ulcer.  As 
defined by 38 C.F.R. § 3.309, peptic ulcers (gastric or 
duodenal) is a chronic disease. Accordingly, service 
connection for peptic ulcer disease is warranted.

IV.  New and Material, Residuals of Hepatitis

The evidence of record at the time of the January 1989 
decision by the RO is briefly summarized.  The service 
medical records show that the veteran hospitalized in July 
1972 alcoholic hepatitis.  The actual hospital summary is not 
on file.  The report of the veteran's separation medical 
examination conducted in May 1977 showed that the clinical 
evaluation of the genitourinary system was indicated to have 
been normal.  The veteran reported a medical history of 
jaundice or hepatitis.  The examiner noted that the veteran's 
significant or interval history of hepatitis referred to 
hepatitis in July 1972, when the veteran was hospitalized for 
3 weeks.

The veteran underwent a VA general medical examination in 
February 1978.  At that time, the veteran reported a history 
of hepatitis in 1972.  He stated that he was hospitalized for 
approximately 3 weeks and that he returned to duty after 5 
weeks.  On examination of the veteran's digestive system, 
there was no sign or symptoms of hepatitis.  The diagnosis 
included that hepatitis was not found.

In March 1978, the RO denied service connection for residuals 
of hepatitis.  At that time, the RO determined that residuals 
of hepatitis was not incurred in or aggravated by active 
service.  The RO noted that the service medical records 
revealed the veteran received treatment for alcoholic 
hepatitis in 1972.  However, the recent VA examination did 
not show any evidence of residuals of hepatitis.  The veteran 
was notified of that decision and of his appellate rights in 
April 1978.  He did not appeal that determination.  
Accordingly, the March 1978 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Subsequently received were private and military medical 
records pertaining to treatment for various disorders from 
1983 to 1988.

In January 1989, the RO denied service connection for 
residuals of hepatitis.  At that time, the RO determined that 
new and material evidence sufficient to reopen the claim had 
not been received since the final March 1978 rating action.  
In effect, there was no competent medical evidence of 
residuals of hepatitis.  The veteran was notified of that 
decision and of his appellate rights in February 1989.  He 
did not appeal that determination.  Accordingly, the January 
1989 decision by the RO is final.  38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge, supra.

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  See LeShore, supra.

The evidence received subsequent to the January 1989 rating 
decision includes military and VA medical records and 
examination reports, and lay statements dating from 1989 to 
1996.  These record show that the veteran filed his claim to 
reopen in June 1989.

The veteran was administered a VA gastrointestinal 
examination in December 1996.  At that time, the veteran 
reported that he was hospitalized for hematemesis and leg 
cramps in 1971.  He reported that he had been diagnosed as 
having hepatitis.  He mentioned that his hepatitis was 
attributed to heavy alcohol abuse.  He stated that, although 
he had not been having any complaints of jaundice, pruritus, 
easy fatigability or malaise, he was concerned that the 
hepatitis may flare up.  He stated that he had cut down on 
his drinking.  He mentioned that he use to drink about a 
fifth of vodka a day.  For the last 10 to 15 years, he says 
that he only drinks approximately three beers a day.  He 
denied any over-the-counter medication such as Tylenol, but 
he was concerned about having a flare of his hepatitis.  
There was no evidence of hematochezia, a history of green-
color stools, dark coloration of the urine, jaundice, 
pruritus, loss of appetite, nausea, or pain.  

An examination showed that the abdomen was soft and non-
tender.  There was no hepatosplenomegaly or ascites.  Bowel 
sounds were present in all four quadrants.  Liver function 
tests were indicated to have been normal.  The diagnosis was 
hepatitis.  The examiner noted that the last liver function 
test, which was conducted in February 1995, demonstrated a 
normal pattern although the veteran had evidence of elevated 
liver function tests in 1988. 

To summarize, the Board finds that the evidence received 
since the January 1989 RO decision is new and material.  
Specifically, the December 1996 VA gastrointestinal 
examination is the initial post service clinical diagnosis of 
hepatitis.  The absence of a diagnosis was the basis in part 
for the March 1978 decision.

This evidence, in the opinion of the Board, bears directly 
and substantially upon the issue of whether service 
connection may be granted for hepatitis.  Accordingly, the 
veteran's claim for service connection for hepatitis is 
reopened.

In accordance with Elkins, the next aspect of the case to be 
determined is whether the claim is well grounded.  In this 
regard, the service medical records reveal that the veteran 
was treated in service for hepatitis.  The current VA 
diagnosis is hepatitis.  This tends to show that the 
hepatitis may be related to service.  As such, the Board 
finds that the claim is well grounded.  The Board is further 
satisfied that all necessary evidence is on file and the duty 
to assist has been met.

To summarize, the evidence shows that the veteran was 
diagnosed with hepatitis.  The hospital summary was not 
furnished by the appropriate service department.  Thus, the 
exact classification of the type of hepatitis is not on file.  
However, the VA examiner confirmed a diagnosis of hepatitis. 

In this regard Diagnostic Code 7345 of the Schedule for 
Rating Disabilities provides a noncompensable evaluation for 
hepatitis that is "healed, nonsymptomatic."  Accordingly, it 
is the Board's judgment that service connection is warranted 
for the hepatitis diagnosed in service.  

V.  New and Material, Athlete's Foot

The evidence of record at the time of the March 1978 rating 
decision may be briefly summarized.  The service medical 
records show that the veteran was seen for complaints of 
having a soft corn of the left foot.  It was noted that the 
corn on the left foot was frozen lightly with ointment.  A 
service medical record included a diagnostic assessment of 
minimal tinea pedis.  In another service medical record dated 
in November 1965, the examiner concluded that the veteran had 
a diagnosis of mild athlete's foot.  The examiner prescribed 
medication ointment.  An April 1966 service medical record 
included the veteran's complaints of callous on the foot 
between the 4th and 5th toe.  In September 1969 the veteran 
was seen for tinea pedis.  In November 1969, the veteran was 
seen complaints of interdigital lesion of the 4th & 5th toes 
of the left foot.  The provisional diagnosis was fungus 
infection of the left foot.  He was seen in September 1973 
for tinea pedis.  

The report of the veteran's separation medical examination 
conducted in May 1977 showed that the clinical evaluation of 
the skin and lymphatics was indicated to have been normal.  
The veteran reported a medical history of foot trouble.  The 
examiner noted that the veteran's significant or interval 
history of foot trouble referred to growth on the left foot 
between the 4th and 5th toes, diagnosed as athlete's foot, 
treated without success.

The veteran underwent a VA general medical examination in 
February 1978.  At that time, the veteran reported a history 
of having "athlete's foot" for years.  On examination, the 
veteran's skin was indicated to have been normal.  There was 
no evidence of skin disease found.  The diagnosis included 
that athlete's foot was not found.

In March 1978, the RO denied service connection for athlete's 
foot.  At that time, the RO determined that athlete's foot 
was recorded in service, but not found on the recent VA 
examination.  The veteran was notified of that decision and 
of his appellate rights in April 1978.  He did not appeal 
that determination.  Accordingly, the March 1978 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge, supra.

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  See LeShore, supra.

The evidence added to the record since the time of the 
adverse RO decision of March 1978 includes military, VA, and 
private medical records dating from 1983 to 1996.

The veteran was administered a VA dermatology examination in 
December 1996.  On examination of the veteran's feet, there 
were multiple tiny dry squamous lesions involving the plantar 
surface of both feet.  It was indicated that the skin 
disorder was not disfiguring and thus, a color photograph was 
not necessary.  The diagnosis was recurrent tinea pedis 
involving both feet.

To summarize, the Board finds that the evidence received 
since the March 1978 RO decision is new and material.  
Specifically, the December 1996 VA dermatology examination is 
the initial post service clinical diagnosis of a skin 
disorder, diagnosed as tinea pedis.  The absence of a 
diagnosis was the basis in part for the March 1978 decision.

This evidence, in the opinion of the Board, bears directly 
and substantially upon the issue of whether service 
connection may be granted for athlete's foot.  Accordingly, 
the veteran's claim for service connection for athlete's foot 
is reopened.

In accordance with the Elkins case, the next aspect of the 
case to be determined is whether the claim is well grounded.  
In this regard, the service medical records show that the 
veteran was treated on several occasions tinea pedis.  The 
recent VA examination showed the presence of recurrent, 
bilateral tinea pedis.  This evidence, when viewed in 
conjunction with the service medical records tends to show 
the presence of a chronic skin infection of the feet during 
service.  Accordingly, the Board finds that his claim is 
plausible and, thus, well grounded.

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that the relevant evidence is of record 
and the statutory duty to assist has been met.  

In this regard the service medical records show that the 
veteran was seen on several occasion for a fungus infection 
involving the feet.  Additionally, at the time of the 1977 
retirement examination the physician indicated that the 
athlete's foot was not responding to treatment.  The February 
1978 VA examination showed no evidence eof athlete's feet.  
The December 1996 VA examination showed bilateral tinea 
pedis.  The Board is aware that this diagnosis was entered 
many years after service.  However, the examiner described 
the tinea pedis as recurrent in nature.  The Board is of the 
opinion that the evidence is in equipoise as to whether the 
inservice findings represented chronic tinea pedis, and 
negating the requirement of continuity of symptomatology.  
Accordingly, the benefit of the doubt is in the veteran's 
favor.  Thus, service connection for athlete's feet, is 
warranted.  

VI.  Service Connection for Refractive Error

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303 (d) (1999).

The service medical records reveal that, at the time of 
examination for entrance into active service in December 
1954, the clinical evaluation of the eyes were normal.  On 
examination, the veteran's visual acuity was 20/20 
bilaterally.  In July 1974, the veteran was seen for 
complaints of having irritated eyes and left eye pain.  On 
examination, the veteran's visual acuity was 20/20 on distant 
and near vision in both eyes.  The examiner recommended 
refraction.  The veteran underwent an optometric examination 
in November 1976.  The eyes were refracted with corrected 
visual acuity of 20/20, bilaterally. 

The report of the veteran's retirement examination conducted 
in May 1977 showed that the veteran's visual acuity was 20/20 
in the right eye on distant and near vision and that the 
veteran had 20/30 on distant and near vision, uncorrected in 
the left eye.  It was noted that the veteran had a 
significant history for glasses for defective visual acuity.  
The summary of defects and diagnoses included defective 
visual acuity of the left eye, uncorrected.

A VA examination of the eyes in February 1978 showed that the 
veteran wore glasses.  Corrected visual acuity was 20/20, 
bilaterally.

A VA eye examination was conducted in December 1996.  On 
examination, the veteran's visual acuity was 20/20 without 
correction in the right and left eyes.  The diagnosis was 
exophthalmos bilaterally secondary to graves disease.  A 
December 1996 VA outpatient report shows that the veteran's 
vision was 20/20, bilaterally

As previously stated, refractive error of the eye is not a 
disease or injury within the meaning applicable to 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(d) (1999).  In this regard the retirement examination 
showed a slight decrease in the visual acuity of the left 
eye.  However, it was correctable to 20/20.  Additionally, 
the recent VA examination showed no evidence of refractive 
error. Therefore, service connection is not warranted for 
refractive error as a matter of law.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 430 (1994).  Therefore, 
service connection for refractive error is not warranted as 
the claim to establish such benefit lack legal merit.  
38 C.F.R. § 3.303 (c).

VII.  Service Connection for Residuals of Trauma to the right 
Ring Finger, Otitis Externa, Sinusitis, Conjunctivitis, 
Cataracts, Lymphocytosis and Leukopenia

Factual Background

The service medical records reflect that the veteran received 
treatment for injuries to the right middle and index fingers 
and a fracture of the distal phalanx of the middle finger and 
trauma to the thumb and index finger of the left hand.  The 
veteran was seen at the dispensary in February 1974 for an 
injury to a finger.  He was seen in May 1974 for a trauma to 
the right ring finger which occurred in January.  He 
indicated that he wore a splint.  X-rays showed no 
abnormality.  The May 1977 retirement examination clinically 
evaluated the upper extremities as normal.  

The service medical records, including the retirement 
examination conducted in May 1977 show no finding diagnostic 
of lymphocytosis, or leukopenia.

In regard to otitis externa, the service medical records 
reflect that the veteran was seen at the dispensary in 
November 1960 for ear stoppage.  An examination showed that 
both ears were impacted with cerumen.  In September 1962 
otitis externa was diagnosed.  The veteran was seen for 
complaints of right ear ache in July 1973.  The examiner's 
diagnostic impression was otitis externa.  In December 1973, 
the veteran was seen again for complaints of right sided ear 
ache.  The assessment was otitis media of the right ear.  The 
veteran was seen for complaints of earache of the right ear 
in September 1974.  The examinations showed external otitis 
with furuncle in the right ear.  A second examination 
revealed otitis media.  

In October 1974, the veteran was seen for complaints of 
diarrhea, headaches, dizziness, back pain and sinus drainage 
of approximately 1 day duration.  The veteran reported that 
he was on antibiotics for external otitis and that he had 5 
to 6 episodes of diarrhea since the previous day.  The 
examiner concluded that the veteran had external otitis of 
the right ear and that the veteran had what appeared to be a 
pool of blood in external canal of the left ear.  He was 
treated in November 1974 for pain in the left ear.  A service 
medical record dated in November 1975 includes a diagnosis of 
external otitis.  He was seen later in November 1975 for a 
painful ear infection.  In March 1976 he was referred to an 
ear clinic with a provisional diagnosis of otitis externa in 
the right ear.  The examination was normal.  The May 1977 
retirement examination clinically evaluated the ears as 
normal.

Concerning the sinusitis, the veteran was seen intermittently 
during service for upper respiratory infections, variously 
diagnosed.  In May 1960 he reported irritation involving his 
nose.  He was treated in April 1961 for sinusitis.  May 1969 
x-rays showed normal sinuses.  A service medical record dated 
in September 1973 included a diagnostic impression of chronic 
sinusitis.  The May 1977 retirement examination clinically 
evaluated the sinuses as normal.

In regard to conjunctivitis and cataracts, the service 
medical records reflect that the veteran was seen in 
September 1957 for complaints of blurry sensation of the left 
eye.  The impressions were conjunctivitis and rule out early 
cataract.  He was seen in July and August 1961 for eye 
irritation.  A service medical record dated in September 1973 
included a diagnosis of conjunctivitis of the right eye.  He 
was seen in October 1973 for inflammation of the eyes.  In 
July 1974 he reported eye irritation and pain in the left 
eye.  In August 1974 he was evaluated at the optometric 
clinic for red and burning eye mostly in the morning or when 
he was out in the sun.  Sunglasses were recommended for 
photophobia.  He was seen in November 1976 for a burning 
sensation in his eyes.  In December 1976, the veteran was 
seen for complaints of diarrhea and eye problems in both 
eyes.  On examination, the eyes revealed apparently viral 
conjunctivitis.  The diagnosis was viral syndrome.  In 
January and in May 1977 he was seen for floaters.  The May 
1977 retirement examination clinically evaluated the sinuses 
as normal. The veteran reported no complaints relate to sinus 
problems,

A VA general medical examination was conducted in February 
1978.  An evaluation of the ears, sinuses, and eyes showed no 
pertinent abnormality.  No reference was made to the hands, 
lymphocytosis, or leukopenia.

The veteran was treated and evaluated at VA, military, and 
private facilities for various disorders from 1983 to 19996.  
These records show that he was hospitalized at a military 
facility in July 1987 for an injury to the left shoulder.  An 
examination showed no abnormality relative to the eyes, ears 
or fingers or findings diagnostic of The May 1977 retirement 
examination clinically evaluated the ears as normal

An examination for VA purposes was conducted in May 1993.  
The diagnosis was no evidence of chronic sinusitis.  Sinus X-
rays brought by the veteran showed no abnormality.  VA x-rays 
of the sinuses conducted in June 1993 showed no abnormality.

A VA examination was performed in August 1993.  Following a 
review of the laboratory studies, the diagnoses included 
borderline leukopenia, etiology undetermined and borderline 
lymphocytosis, etiology undetermined.

VA X-rays of the paranasal sinuses dated in September 1993 
were indicated to be normal.

The veteran received treatment at a military facility from 
1990 for Grave's disease, first diagnosed in 1989, which 
include involvement of the eyes.  In March 1995 noted that 
the veteran was seen for complaints left eye conjunctival 
redness.  It was also noted that the veteran had been on 
medication by an ophthalmologist for some conjunctivitis but 
that the veteran had finished the prescription.  The 
assessment was subconjunctival hemorrhage.

A VA orthopedic examination was performed in December 1996.  
At that time, the veteran stated that he could not recall any 
injuries to his hands during active service.  Additionally, 
the veteran stated that he had full use of his hands.  On 
examination, there was no evidence of any deformities, 
lesions, or swelling of either hand.  The veteran was able to 
make a fully closed fist on both hands.  Grip strength was 
powerful and strengths of tip pinch and key pinch were 
normal.  It was noted that X-rays of both hands did not show 
any abnormality.  The examiner concluded that there was no 
current abnormality or impairment of the hands.

VA X-rays of the sinuses conducted on December 6, 1996, 
showed total opacification of the right maxillary antrum, 
mild mucoperiosteal thickening of the left maxillary antrum, 
and that these findings were consistent with sinusitis.

An examination for VA purposes was in December 1996.  On 
examination, bilateral tympanic membranes appeared normal.  
It was noted that the veteran came to that examination with 
X-rays of his sinuses performed on December 6, 1996.  X-rays 
of the sinuses demonstrated that the frontal sinuses, the 
ethmoids, the maxillary sinuses, and the sphenoid sinus 
appeared normal.  Significantly, after reviewing the 
veteran's medical history and examining his sinuses, it was 
the examiner's conclusion that the diagnosis was normal head 
and neck examination and that there was no evidence of acute 
or chronic sinusitis.

A VA hematologic examination was conducted in December 1996.  
It was noted that the veteran reported that he had both 
leukopenia and lymphocytosis and that leukopenia and 
lymphocytosis were related to his service-connected 
hemorrhoids.  At that time, the veteran denied specific 
knowledge of any blood dyscrasia personally or in his family.  
He said that he was not aware of the specific reason for this 
examination nor specifically that part of this claim involved 
leukopenia and lymphocytosis.  He denied any frequent 
infections, including sinusitis, and any knowledge of 
lymphadenopathy, although he indicated that he had unilateral 
gynecomastia on the right, which resolved several years ago.  
It was noted that there was no evidence of the abnormalities, 
which were alleged in this portion of the claim within the 
claims folder.  

It was noted that the September 1993 complete blood count as 
well as the February 1995 complete blood count and the most 
recent February 1996 complete blood count were within normal 
limits without any evidence of leukopenia, anemia, 
thrombocytopenia, and with normal 5 part differentials 
suggesting no evidence of lymphocytosis.  The examiner 
concluded that there was no evidence of sustained leukopenia 
or lymphocytosis during the past 3 years and that there was 
no evidence that these disorders, even were they present, 
could result from the service-connected hemorrhoids.

The report of a VA visual examination performed in December 
1996 does not show any evidence of conjunctivitis or 
cataracts.

Analysis

A.  Residuals of Trauma to the Right Ring Finger.

The service medical records show that the veteran sustained 
an injury to the right ring finger in 1974.  However, x-rays 
showed no abnormality.  Additionally, the retirement 
examination showed no pertinent finding.  The December 1996 
VA examination showed no evidence of any disability involving 
the right ring finger.

Without current medical evidence showing the presence of a 
disability involving the right ring finger, the veteran's 
claim for service connection ids not well grounded per 
Caluza.  Accordingly, his claim must be denied.

B.  Otitis Externa 

The service medical records show that the veteran was seen on 
several occasions for otitis.  However, at the time of the 
retirement examination no pertinent abnormality was reported.  
Also the February 1978 VA examination showed no abnormality 
of the ears.  The recent VA examination showed no evidence of 
otitis.  

Without current medical evidence showing the presence of 
otitis externa, the veteran's claim for service connection is 
not well grounded per Caluza.  Accordingly, his claim must be 
denied.

C.  Sinusitis 

The service medical records show that the veteran was treated 
for sinusitis.  However, the retirement examination and the 
February 1978 VA examination showed no abnormality relative 
to the sinuses.  The first post service clinical evidence of 
sinusitis was in the mid 1990s, many years after service.  
However, the veteran has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which establishes a relationship between any current 
sinusitus and the veteran's service.  Accordingly, his claim 
for service connection is not well grounded per Caluza and 
must be denied.

D.  Conjunctivitis 

The service medical records show that the veteran was treated 
for conjunctivitis during service.  However, the retirement 
examination and the February 1978 VA examination showed no 
pertinent abnormality.  The first post service clinical 
evidence of conjunctivitis was in the mid 1990s, many years 
after service.  Additionally, the veteran has not submitted 
any competent medical evidence nor is there any competent 
medical evidence of record, which establishes a relationship 
between any current conjunctivitis and the veteran's service.  
Accordingly, his claim for service connection is not well 
grounded per Caluza and must be denied.

E.  Cataracts 

The service medical records show that a September 1957 
dispensary report contains an impression of rule out early 
cataract.  However, the remaining service medical records, to 
include the retirement examination showed no evidence of 
cataracts.  Likewise, the postservice medical records, to 
include the December 1996 VA examination do not confirm the 
presence of cataracts.  

Without current medical evidence showing the presence of a 
cataract, the veteran's claim for service connection is not 
well grounded per Caluza.  Accordingly, his claim must be 
denied.

F.  Lymphocytosis and Leukopenia

The service medical records show no evidence of lymphocytosis 
or leukopenia.  The first clinical evidence relative to 
lymphocytosis and leukopenia was the August 1993 VA 
examination which showed a diagnosis of borderline 
leukopenia, etiology undetermined and borderline 
lymphocytosis, etiology undetermined.  However, the VA 
examiner in December 1996 concluded that there was no 
evidence of sustained leukopenia or lymphocytosis during the 
past 3 years and that there was no evidence that these 
disorders, even were they present, could result from the 
service-connected hemorrhoids.  

Without current medical evidence showing the presence of 
leukopenia or lymphocytosis, the veteran's claim for service 
connection on direct and secondary bases is not well grounded 
per Caluza.  Accordingly, his claim must be denied.

The veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if obtained, 
might make the claims well grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

VIII.  Increased Rating for Hemorrhoids

The Board notes that the veteran's claims for an increased 
(compensable) evaluation for hemorrhoids is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107. That is, the Board 
finds that he has presented claims, which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The service medical records show treatment for hemorrhoids.  
A VA examination conducted in February1978 showed thrombosed 
internal and external hemorrhoids.  In March 1978 the RO 
granted service connection for hemorrhoids and assigned a 
noncompensable rating.  

A VA examination was conducted in July 1991.  At that time 
the veteran reported that at least once a week he had flare-
ups during which time he had rectal bleeding.  He stated that 
following a colonoscopy in November 1990, the physician told 
him the bleeding was caused by hemorrhoids.  

In August 1991, the RO increased the noncompensable rating in 
effect for the hemorrhoids to 10 percent.

An examination showed two small external hemorrhoids at the 
12 o'clock and three o'clock positions.  The hemorrhoids were 
slightly prolapsed.  There was no ulceration or thrombosis.  
The stool was negative for occult blood.  The diagnosis was 
external hemorrhoids, symptomatic.  

A VA examination was conducted in August 1993.  At that time 
the veteran reported almost daily rectal bleeding.  The 
examination showed two external hemorrhoids at the 1 o'clock 
and three o'clock positions.  The hemorrhoids were prolapsed.  
There was no ulceration or thrombosis.  The stool was 
negative for occult blood.  There was no pain on palpation.  
The diagnosis was external hemorrhoids, recurrent.

The veteran was treated at a military facility from 1989 to 
1996 for various disorders.  A colonoscopy was performed in 
March 1996.  The findings showed mild sigmoid diverticulosis 
and mild hemorrhoids.  

A VA gastrointestinal examination was conducted in December 
1996.  At that time the veteran reported rectal bleeding for 
several years.  He was being treated with suppositories and 
Sitz baths.  The rectal examination, which included an 
anoscopy, showed no hemorrhoids.  

The severity of hemorrhoids is determined, for VA rating 
purposes, by application of the provisions of Parts 3 and 4 
of the Code of Federal Regulations, and in particular 38 
C.F.R. § 4.114 and Diagnostic Code 7336 of the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 7336 provides that a noncompensable 
evaluation will be assigned for mild or moderate external or 
internal hemorrhoids.  To warrant the next higher evaluation 
of 10 percent, there must be large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent is warranted where hemorrhoids are present, with 
persistent bleeding and secondary anemia, or with fissures.  

To summarize, the Board finds the veteran's statements 
describing the symptoms of his hemorrhoids are competent.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, said 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

In this regard, the recent VA examination showed no evidence 
of hemorrhoids or a fissure.  Also anemia was no diagnosed.  
The March 1996 colonoscopy showed internal hemmorids.  
However, they were described as mild.  

After reviewing the record, it is the Board's judgment that 
the degree of disability resulting from the hemorrhoids does 
not satisfy the criteria for a 20 percent rating.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.


ORDER

The claim for entitlement to service connection for a 
disorder of the lumbar spine is denied.

The claim for service connection for deviated nasal septum is 
denied.

The claim for service connection for duodenal ulcer disease 
is granted.

The claim for service connection for residuals of hepatitis 
is granted.

The claim for service connection for athlete's feet is 
granted.

The claims for entitlement to service connection for 
refractive error, residuals of trauma to the right ring 
finger, otitis externa, sinusitis, conjunctivitis, cataracts, 
lymphocytosis, including as secondary to the service-
connected hemorrhoid disorder, and leukopenia, including as 
secondary to the service-connected hemorrhoid disorder, are 
denied.

The claim for an increased rating for hemorrhoids is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



